Citation Nr: 0805115	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-29 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for seborrheic dermatitis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for varicose veins, right lower extremity.

3.  Entitlement to a compensable initial evaluation for 
fracture, left wrist (left wrist disability). 

4.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1983 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The veteran's seborrheic dermatitis does not affect at 
least twenty percent of the entire body or of exposed areas, 
does not require systemic therapy such as corticosteroids or 
other immunosuppressive drugs, and is not disfiguring.

2.  The veteran's varicose veins of the right lower extremity 
are not manifested by persistent edema that is incompletely 
relieved by elevation of the extremity. 

3.  The veteran's left wrist disability is not productive of 
palmar flexion limited in line with the forearm or 
dorsiflexion limited to less than 15 degrees.  

4.  The veteran does not have a current disability involving 
hypertension.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for seborrheic dermatitis have not met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800, 7806 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for varicose veins of the right lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2007). 

3.  The criteria for entitlement to a compensable initial 
evaluation for a left wrist disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5215 (2007).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be so presumed. 38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

It has been held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 
(2006). No further action under the VCAA is required.  See 
also Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 
2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. Mar. 
22, 2007). Thus, VA's duty to notify the veteran has been 
satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
service medical records and the appellant was provided an 
opportunity to set forth his contentions during a November 
2007 hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations on July 2004, 
February 2006, and May 2006.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the veteran's 
claim folder, which includes service medical records, the 
veteran's November 2007 hearing testimony, and VA 
compensation and pension examination reports.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Increased Initial Disability Ratings

At the outset, the Board notes that the veteran's claims of 
entitlement to higher disability ratings for seborrheic 
dermatitis, varicose veins of the right lower extremity, and 
left wrist disability are on appeal from the initial 
assignment of disability ratings.  As such, the veteran's 
claims require consideration of the entire time period 
involved, and contemplate staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in the veteran's favor.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  


Seborrheic Dermatitis

The veteran's skin disorder, characterized as seborrheic 
dermatitis, is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7806-7800.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27 (2007).  

Dermatitis is evaluated pursuant to Diagnostic Code 7806.  
The criteria for a 30 percent disability rating under 
Diagnostic Code 7806 requires that the evidence show that the 
veteran's seborrheic dermatitis affect 20 to 40 percent of 
his entire body, or that 20 to 40 percent of exposed areas 
are affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent 
disability rating is assigned for a skin disorder which 
affects at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas; or requires intermittent systemic therapy, 
such as corticosteroids or other immunosuppressive drugs, for 
a total duration of less than 6 weeks during the past 12-
month period.

Diagnostic Code 7800 applies to disfigurement of the head, 
face, or neck and provides that a 30 percent disability 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; two 
or three characteristics of disfigurement.  A 10 percent 
rating is warranted where there is one of the eight 
characteristics of disfigurement.  The eight characteristics 
of disfigurement are defined as: a scar five or more inches 
in length, a scar at least one-quarter inch wide at the 
widest part, the surface contour of the scar is elevated or 
depressed on palpation, the scar is adherent to underlying 
tissue, the skin is hypo or hyper pigmented in an area 
exceeding six square inches, the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches, there is underlying soft tissue 
missing in an area exceeding six square inches; and the skin 
is indurated and inflexible in an area exceeding six square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).
The veteran underwent a general medical examination in July 
2004.  On examination, an area of affected skin was noted on 
the forehead, with exfoliation, crusting, and abnormal 
texture of more than six square inches.  No ulceration, 
tissue loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation, or limitation of motion was observed.  The 
examiner concluded that the skin lesion affected 10 percent 
of the veteran's exposed skin, and approximately 2 percent of 
the entire body.  

The veteran underwent a VA skin disorders examination in 
February 2006.  The examiner noted a triangular area above 
the nose and both eyebrows that was red, somewhat flaky, but 
"in no way disfiguring."  The veteran reported that he was 
currently using topical cortisone cream to control his 
symptoms.  

The Board finds no support for an initial disability rating 
in excess of 10 percent under Diagnostic Code 7806-7800.  
During the February 2006 VA examination, the veteran reported 
that he treats his skin disability with a topical cortisone 
cream.  He testified to continued use of topical cortisone 
cream in November 2007.  There is no evidence which reflects 
the use of systemic corticosteroids or other 
immunosuppressive drugs.  Moreover, the evidence fails to 
show that at least 20 percent, but less than 40 percent of 
the entire body, or at least 20 percent but less than 40 
percent, of exposed areas are affected.  In June 2004, a 
physician examined the veteran and noted that his skin lesion 
affected 10 percent of his exposed skin, and approximately 2 
percent of the entire body.  In February 2006, a VA examiner 
concluded that the veteran's skin condition affected less 
than 1 percent of exposed skin total body surface area.  
There is no evidence which reflects greater skin coverage 
than 10 percent. 

With regard to the characteristics of disfigurement, the July 
2004 examination report noted an area of exfoliation, 
crusting, and abnormal texture more than six square inches on 
the veteran's forehead.  In February 2006, a VA physician 
concluded the veteran's skin disorder was not disfiguring.  
No visible skin abnormalities were noted during the veteran's 
November 2007 Board hearing.  There is no objective evidence 
of visible or palpable tissue loss, gross distortion or 
asymmetry of one feature or paired set of feature, or two 
characteristics of disfigurement.  Thus, the criteria for a 
30 percent disability rating pursuant to Diagnostic Code 7800 
are not met.    

The Board acknowledges statements made by the veteran during 
his February 2006 examination and the November 2007 hearing, 
to the effect that his seborrheic dermatitis causes him 
embarrassment in occupational settings.  However, the 
objective evidence, as detailed above, is simply not 
commensurate with the criteria for a disability rating in 
excess of 10 percent.  Further, the evidence does not reveal 
manifestations of the veteran's seborrheic dermatitis 
warranting a rating higher than already granted for a 
specific period or "staged rating" at any time since the 
effective date of the claim. Fenderson, 12 Vet. App. 119, 
126-27 (1999).

Varicose veins, right lower extremity

The veteran's varicose veins of the right lower extremity are 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.104, Diagnostic Code 7120.  In order to warrant the next 
higher rating, which is 20 percent under Diagnostic Code 
7120, the evidence must show that the veteran's varicose 
veins are characterized by persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  A 10 percent rating is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).

A May 2004 examination report notes the presence of enlarged 
veins in the right leg.  The veteran reported experiencing 
pain in the right leg while at rest.  The February 2006 VA 
examination report notes spider veins behind the right knee.  
The veteran reported mild itching and burning behind his 
knees, especially on the right, after standing for eight to 
twelve hours.  He indicated that his symptoms are relieved by 
elevation of the right leg.  On examination, no ulcers, 
edema, stasis pigmentation, or eczema were observed.  The 
veteran denied wearing compression hosiery. 

The Board finds no support for an initial disability rating 
in excess of 10 percent pursuant to Diagnostic Code 7120.  
During his November 2007 Board hearing, the veteran testified 
that elevation of the right lower extremity relieved some of 
the pain.  Further, he denied noticing a significant amount 
of swelling in his legs.  Further, during the February 2006 
VA examination, no evidence of persistent edema, stasis 
pigmentation, or eczema was noted.  

In light of the evidence of record, the criteria for a 
disability rating in excess of 10 percent for varicose veins 
of the right lower extremity are not met, and the veteran's 
claim must be denied.  Further, the evidence does not reveal 
manifestations of the veteran's varicose veins of the right 
lower extremity warranting a rating higher than already 
granted for a specific period or "staged rating" at any time 
since the effective date of the claim. Fenderson, 12 Vet. 
App. 119, 126-27 (1999).

Left wrist disability

Limitation of motion of the wrist is addressed under 
Diagnostic Code 5215.  The Board observes that the diagnostic 
criteria under this Code section distinguish between major 
and minor extremities. For the sake of clarity, it is noted 
that a May 2006 VA examination shows the veteran to be right 
hand dominant.  As such, the criteria pertinent to the minor 
extremity are for consideration in the analysis that follows.

The veteran's left wrist fracture is evaluated under 
Diagnostic Code 5215 for limitation of motion of the wrist.  
A 10 percent disability rating is assigned for palmar flexion 
limited in line with the forearm, as well as dorsiflexion 
less than 15 degrees.  

The Board finds no support for a compensable initial 
disability rating under Diagnostic Code 5215.  A July 2004 
examination of the left wrist revealed palmar flexion to 80 
degrees and dorsiflexion to 70 degrees.  During his May 2006 
VA examination, left wrist (palmar) flexion was measured to 
65 degrees.  Left wrist extension (dorsiflexion) was measured 
to 50 degrees.  Although slight limitation of motion is 
demonstrated on examination of the left wrist, the objective 
measurements of limitation of motion do not meet the criteria 
for a compensable disability rating under Diagnostic Code 
5215.  

The Board has considered whether any alternate Diagnostic 
Codes may afford the veteran a higher evaluation, however, 
the evidence does not reveal either favorable or unfavorable 
ankylosis of the left wrist.  Therefore, Diagnostic Code 
5214, pertaining to wrist ankylosis is not for application.  

The above findings, while showing some limitation of motion 
in the left wrist, do not reveal a disability picture 
comparable to palmar flexion limited in line with the forearm 
or dorsiflexion less than 15 degrees.  The Board has 
appropriately considered additional functional limitation due 
to factors such as pain, weakness, fatigability and 
incoordination. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, it is 
acknowledged that during his May 2006 VA examination, the 
veteran complained of stiffness, weakness, and fatigue 
"especially at work."  He indicated that he worked as a 
mail carrier, sorting mail and carrying trays.  Objectively, 
the examiner found no additional limitations in range of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  Despite the 
veteran's complaints of additional functional impairment, 
there is no showing of a disability analogous to palmar 
flexion limited in line with the forearm or dorsiflexion less 
than 15 degrees.  Overall, the evidence of record shows a 
disability picture adequately reflected by the noncompensable 
evaluation currently in effect throughout the rating period 
on appeal.

In conclusion, the criteria for a compensable initial 
disability rating for the veteran's left wrist disability are 
not met, and the claim must be denied.   Further, the 
evidence does not reveal manifestations of the veteran's left 
wrist disability warranting a rating higher than already 
granted for a specific period or "staged rating" at any time 
since the effective date of the claim. Fenderson, 12 Vet. 
App. 119, 126-27 (1999).



Service Connection

To establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).
A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
present. 38 U.S.C.A. § 1110, 1131.  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement to benefits for service-
connected disease or injury to cases where such incidents had 
resulted in a disability. See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

The veteran seeks service connection for hypertension related 
to active service.  During an examination performed in July 
2004, the veteran's blood pressure readings were 120/80, 
130/88, and 130/84.  The examining physician did not diagnose 
hypertension.  The medical evidence of record does not 
reflect a current diagnosis of hypertension or a record of 
symptomatology to indicate the presence of a chronic 
disability involving hypertension. 

In the absence of a current disability, the veteran's claim 
for service connection must be denied.  See Brammer, 3 Vet. 
App. 223, 225.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for seborrheic dermatitis is denied.

Entitlement to an initial disability rating in excess of 10 
percent for varicose veins, right lower extremity is denied.

Entitlement to a compensable initial evaluation for fracture, 
left wrist (left wrist disability) is denied. 

Entitlement to service connection for hypertension is denied. 




___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


